                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                 POUGHKEEPSIE DIVISION
 In re:
                                                             Chapter 7
 SEAN M. DUNN,
                                                             Case No. 18-36566 (CGM)
                             Debtor.

           ORDER GRANTING LIMITED RELIEF FROM THE AUTOMATIC
               STAY TO CONCLUDE STATE COURT LITIGATION
                                                     Adv. Proc. No. 18-09038 (CGM)
               Upon the motion dated February 14, 2019 (the “Motion”) of LAK3, LLC

(“LAK3”), a creditor of Sean M. Dunn, the above-captioned debtor (the “Debtor”), by its counsel,

Rosen & Associates, P.C., for the entry of an order, pursuant to 11 U.S.C. §362(d) and Rules 4001

and 9014 of the Federal Rules of Bankruptcy Procedure, granting LAK3 relief from the automatic

stay to continue to prosecute through completion the State Court Action, as defined below; and

the Court having jurisdiction to consider and determine the Motion as a core proceeding pursuant

to 28 U.S.C. §§ 157 and 1334; and venue of this proceeding being proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1409; and the Court, by Notice of Motion dated February 14, 2019,

having scheduled a hearing for March 12, 2019 at 11:00 a.m. (the “Hearing”) to hear and

determine the Motion; and due and proper notice of the Motion having been given; and it appearing

that no other or further notice need be given; and the Debtor, by his counsel, having served and

filed an objection to the Motion; and the Hearing having been held before the Court on March 12,

2019 at 11:00 a.m.; and upon the record of the Hearing; and the Court having considered the

objection and determined that the legal and factual bases set forth in the Motion establish just and

sufficient cause to grant the Motion ; and after due deliberation and sufficient cause appearing to

me therefor, it is hereby
               ORDERED, that notice of the Motion is and was good adequate, and timely, and

no other or further notice of the Motion is necessary or required; and it is further

               ORDERED, that the Motion be, and it hereby is, granted as set forth herein; and it

is further

               ORDERED, that, pursuant to 11 U.S.C. §362(d) and Rules 4001 and 9014 of the

Federal Rules of Bankruptcy Procedure, LAK3 be, and it hereby is, granted relief from the

automatic stay extant pursuant to 11 U.S.C. §362(a), so that it may continue to prosecute through

completion by final judgment, strictly limited hereby to issues of liability, its suit as plaintiff

against (a) the Debtor, pending in the Supreme Court of the State of New York, County of

Westchester (the “State Court”), styled, LAK3, LLC v. Sean Dunn, Gerald Dunn, and Well Dunn

Maintenance & Contracting (the “State Court Action”); and it is further

               ORDERED, that notwithstanding the foregoing, the automatic stay extant pursuant

to 11 U.S.C. §362(a), shall remain in place only to the limited extent necessary to enjoin LAK3

from taking any steps to enforce any judgment it may obtain against the Debtor in the State Court

Action.




                                                               /s/ Cecelia G. Morris
                                                               _______________________
Dated: March 22, 2019
                                                               Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                               Chief U.S. Bankruptcy Judge
                                                  2
